In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 17-246V
                                    Filed: October 27, 2017
                                        UNPUBLISHED


    AMY BOOTH,
                                                             Special Processing Unit (SPU);
                        Petitioner,                          Damages Decision Based on Proffer;
    v.                                                       Influenza (Flu) Vaccine; Shoulder
                                                             Injury Related to Vaccine
    SECRETARY OF HEALTH AND                                  Administration (SIRVA)
    HUMAN SERVICES,

                       Respondent.


Michael G. McLaren, Black McLaren Jones Ryland & Griffee, P.C., Memphis, TN, for
petitioner.
Voris Edward Johnson, U.S. Department of Justice, Washington, DC, for respondent.

                               DECISION AWARDING DAMAGES1

Dorsey, Chief Special Master:

       On February 21, 2017, petitioner filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 (the
“Vaccine Act”). Petitioner alleges that she suffered a shoulder injury related to vaccine
administration (“SIRVA”) as a result of her September 27, 2015 influenza (“flu”)
vaccination. Petition at 1. The case was assigned to the Special Processing Unit of the
Office of Special Masters.

      On August 2, 2017, a ruling on entitlement was issued, finding petitioner entitled
to compensation for SIRVA. On October 27, 2017, respondent filed a proffer on award
of compensation (“Proffer”) indicating petitioner should be awarded compensation
representing $15,000.00 representing petitioner’s past and future lost earnings,

1
  Because this unpublished decision contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
$125,000.00 representing petitioner’s past and future pain and suffering, and
$10,000.00 representing past and future unreimbursable expenses. Proffer at 1. In
the Proffer, respondent represents that petitioner agrees with the proffered award and
that petitioner represents that there are no outstanding Medicaid liens related to her
vaccine-related injury.

       Based on the record as a whole, the undersigned finds that petitioner is entitled
to an award as stated in the Proffer.

       Pursuant to the terms stated in the attached Proffer, the undersigned awards
petitioner a lump sum payment of $150,000.00 which represents compensation
for past and future lost earnings ($15,000.00), past and future pain and suffering
($125,000.00), and past and future expenses ($10,000.00) in the form of a check
payable to petitioner, Amy Booth. This amount represents compensation for all
damages that would be available under § 300aa-15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision.3

IT IS SO ORDERED.

                                          s/Nora Beth Dorsey
                                          Nora Beth Dorsey
                                          Chief Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.


                                                      2
             IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                          OFFICE OF SPECIAL MASTERS
__________________________________________
                                           )
AMY BOOTH,                                 )
                                           )
                  Petitioner,              )
                                           )  No. 17-246V (ECF)
      v.                                   )  Chief Special Master Dorsey
                                           )
SECRETARY OF HEALTH                        )
AND HUMAN SERVICES,                        )
                                           )
                  Respondent.              )
__________________________________________)

                 RESPONDENT’S PROFFER ON AWARD OF DAMAGES

       On August 2, 2017, respondent, the Secretary of Health and Human Services, filed his

Rule 4(c) Report conceding entitlement to compensation in this matter, and on the same day the

Court entered its Ruling on Entitlement, finding petitioner Amy Booth entitled to Vaccine Act

compensation for a Shoulder Injury Related to Vaccine Administration (SIRVA). Respondent

now proffers that petitioner receive a compensation award consisting of the following:

       A. Lost Earnings

       Based on evidence provided by petitioner, respondent proffers that the appropriate award

for petitioner’s past and future lost earnings is $15,000.00, which accounts for all appropriate

taxes and offsets. Petitioner agrees.

       B. Pain and Suffering

       Based on evidence of record, respondent proffers that the appropriate award for

petitioner’s past and future pain and suffering is $125,000.00. See 42 U.S.C. § 300aa-15(a)(4).

Petitioner agrees.
         C. Past and Future Unreimbursable Expenses

         Based on evidence provided by petitioner, respondent proffers that petitioner should be

awarded compensation for past and future unreimbursable expenses in the amount of $10,000.00.

Petitioner agrees.

         D.       Medicaid Lien

         Petitioner represents that there are no outstanding Medicaid liens related to her vaccine-

related injury.

         Based on the foregoing, respondent now proffers that petitioner receive an award of a

lump sum of $150,000.00 in the form of a check payable to petitioner, Amy Booth. 1 This

amount represents compensation for all elements of compensation under 42 U.S.C. § 300aa-

15(a) to which petitioner is entitled. 2

         Petitioner agrees with the proffered award of $150,000.00. 3

                                                       Respectfully submitted,

                                                       CHAD A. READLER
                                                       Acting Assistant Attorney General

                                                       C. SALVATORE D’ALESSIO
                                                       Acting Director
                                                       Torts Branch, Civil Division

                                                       CATHARINE E. REEVES
                                                       Deputy Director
                                                       Torts Branch, Civil Division



1
    Petitioner is a competent adult. No guardianship is required.
2
  Should petitioner die prior to entry of judgment, respondent would oppose any award for
future medical expenses, future lost earnings, and future pain and suffering, and the parties
reserve the right to move the Court for appropriate relief.
3
  This proffer does not include any award for attorneys’ fees and costs that may be awarded
pursuant to 42 U.S.C. § 300aa-15(e).

                                                  2
                              ALEXIS B. BABCOCK
                              Assistant Director
                              Torts Branch, Civil Division

                              s/Voris E. Johnson, Jr.
                              VORIS E. JOHNSON, JR.
                              Senior Trial Attorney
                              Torts Branch, Civil Division
                              U.S. Department of Justice
                              P.O. Box 146
                              Ben Franklin Station
                              Washington, D.C. 20044-0146
                              Direct dial: (202) 616-4136

Dated: October 27, 2017




                          3